 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       JUAN MANUEL MONTENEGRO FLORES,                          Case No. 1:18-cv-00707-LJO-SAB-HC

12                        Petitioner,                            ORDER DENYING AS MOOT
                                                                 PETITIONER’S MOTION TO UPHOLD
13               v.                                              FIRST AMENDED PETITION

14       DAVID BAUGHMAN,                                         (ECF No. 27)

15                        Respondent.                            ORDER DIRECTING CLERK OF COURT
                                                                 TO MAIL COPIES OF FINDINGS AND
16                                                               RECOMMENDATION, ORDER
                                                                 ADOPTING, AND JUDGMENT TO
17                                                               PETITIONER AT NEW ADDRESS

18

19              Petitioner is a state prisoner who proceeded pro se with a petition for writ of habeas

20 corpus pursuant to 28 U.S.C. § 2254. Before the Court is Petitioner’s motion to uphold the first

21 amended petition. (ECF No. 27). Therein, Petitioner claims that due to correctional officers’

22 actions, Petitioner was unable to timely file the first amended petition and requests the Court to

23 “accept the petition in its natural form and allow his first amended petition for writ of habeas

24 corpus to proceed in the federal courts without any bias or neglect.” (ECF No. 27 at 2).
                                                                                            1


25              On December 13, 2018, the Court granted Petitioner leave to file an amended petition

26 within sixty days. (ECF No. 16). On January 25, 2019, the Court received the first amended
27 petition (“FAP”) in a timely manner. (ECF No. 20). On January 29, 2019, the Court ordered

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.
 1 Respondent to file a response to the FAP. (ECF No. 21). On March 29, 2019, Respondent filed a

 2 motion to dismiss the FAP. (ECF No. 22).

 3          On May 8, 2019, the Magistrate Judge issued findings and recommendation to dismiss
 4 the FAP as untimely because it was filed after the statute of limitations had expired on June 15,

 5 2012. (ECF No. 24). This findings and recommendation was served on Petitioner and contained

 6 notice that any objections were to be filed within thirty (30) days of the date of service of that

 7 order. On May 28, 2019, the findings and recommendation was returned as undeliverable.

 8 Absent notice of a party’s change of address, service of documents at the prior address of the

 9 party is fully effective. Local Rule 182(f).

10          On August 15, 2019, the Court adopted the findings and recommendation and dismissed
11 the petition. (ECF No. 25). That same day, the judgment was entered. (ECF No. 26).

12          As set forth above, the FAP was timely filed and allowed to proceed in this matter.
13 Accordingly, IT IS HEREBY ORDERED that:

14      1. Petitioner’s motion to uphold the first amended petition (ECF No. 27) is DENIED as
15          MOOT; and
16      2. The Clerk of Court is DIRECTED to mail copies of the findings and recommendation
17          (ECF No. 24), the order adopting the findings and recommendation (ECF No. 25), and
18          the judgment (ECF No. 26) to Petitioner at his new address.
19
20 IT IS SO ORDERED.

21      Dated:    October 3, 2019                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
22

23

24

25

26
27

28


                                                    2
